/0 I l93lo {)d-,

                                                           PAUL ARCHER
                                                           TDCJ# 1410924
                                                           McCONNELL UNIT
                                                           3001 S. EMILY DR.
                                                           BEEVILLE, TX 78102
                                                           Sept. 25, 2016

TEXAS COURT OF CRIMINAL APPEALS
ABEL ACOSTA, CLERK
P.O. BOX 12308
CAPITOL STATION
AUSTIN, TX 78711-2308


DeCir Mr. Acosta;

     Please send me a copy of your rules of court.




                                                          RECEIVED IN
                                                     COURT OF CRIMINAL APPEALS

                                                            SEP 29 2015

                                                         l\bet Acosta~ Clerk